In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-3188

U NITED S TATES OF A MERICA,
                                                  Plaintiff-Appellee,
                                 v.

D EMETRIUS G. JACKSON,
                                              Defendant-Appellant.


             Appeal from the United States District Court
      for the Northern District of Indiana, South Bend Division.
       No. 3:98-cr-00006-RM—Robert L. Miller, Jr., Chief Judge.



       A RGUED A PRIL 10, 2009—D ECIDED JULY 13, 2009




   Before B AUER, F LAUM and E VANS, Circuit Judges.
  B AUER, Circuit Judge. In 1998, Demetrius Jackson was
convicted of possession with intent to deliver crack co-
caine. Ten years later, Jackson moved to have his sen-
tence retroactively amended pursuant to amended Sen-
tencing Guideline § 2D1.1, which reduced the penalties
for most crack cocaine drug offenses. The district court
denied the motion, finding that it had no authority
to modify the sentence because Jackson was sentenced
2                                               No. 08-3188

under the career offender provisions of the Guidelines,
U.S.S.G. § 4B1.1, which were not amended. On appeal,
Jackson claims that he no longer qualifies as a career
offender and, thus, the district court erred in finding
that he was ineligible for a sentencing reduction.
We affirm.


                   I. BACKGROUND
  On June 2, 1998, a jury convicted Jackson of one count
of possession with intent to deliver crack cocaine, in
violation of 21 U.S.C. § 841(a)(1), and 18 U.S.C. § 2. At
the time, Jackson had two prior felony convictions: a
1988 felony conviction for criminal recklessness and a
1993 felony conviction for reckless homicide. At Jackson’s
sentencing, the district court ruled that Jackson’s criminal
recklessness conviction did not constitute a crime of
violence. As a result, the court found that Jackson had
committed only one predicate offense and declined to
enhance his sentence under the career offender pro-
visions of the Sentencing Guidelines, U.S.S.G. § 4B1.1. The
government appealed the district court’s ruling, con-
tending that Jackson’s criminal recklessness offense did
in fact constitute a crime of violence. We agreed and,
finding that Jackson qualified as a career offender, vacated
his sentence and remanded for re-sentencing. United States
v. Jackson, 177 F.3d 628 (7th Cir. 1999). On remand, the
district court re-sentenced Jackson under the career
offender provision of the Sentencing Guidelines to
262 months’ imprisonment. However, on May 7, 2004,
Jackson obtained an order setting aside his conviction
No. 08-3188                                                  3

for criminal recklessness, reducing his conviction to a
Class A misdemeanor under Indiana law.
  In 2007, the Sentencing Commission reduced the penal-
ties for crack cocaine offenses by amending, and
applying retroactively, § 2D1.1 of the Sentencing Guide-
lines. Under the amended Guidelines, a defendant con-
victed of an offense involving less than 4.5 kilograms of
crack cocaine could be eligible for a retroactive, two-level
reduction in base offense level. On March 28, 2008,
Jackson moved the district court, under 18 U.S.C.
§ 3582(c)(2), to reduce his sentence. The district court
denied the motion, finding that it had no authority
to modify the sentence because Jackson was sentenced
under the career offender provisions of the Guidelines,
U.S.S.G. § 4B1.1, which were not amended, rather than
on the basis of any crack cocaine quantities under the
amended Guideline § 2D1.1. Jackson appealed.


                     II. DISCUSSION
  On appeal, Jackson contends that the district court
erred in finding that he was ineligible for a sentencing
reduction. Jackson essentially reasons that he is no
longer a career offender as defined by statute, and thus,
because the barrier which prevented his eligibility for
the two-level reduction has been removed, his eligibility
has been restored. We review de novo questions of law
involving the interpretation of a Guideline provision.
United States v. Purchess, 107 F.3d 1261, 1266 (7th Cir. 1997).
  Generally, a district court has no power to modify a
sentence once it has been imposed. 18 U.S.C. § 3582(c);
4                                                No. 08-3188

United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006).
However, Congress created a limited exception that allows
a district court to modify a sentence “in the case of a
defendant who has been sentenced to a term of imprison-
ment based on a sentencing range that has been subse-
quently lowered by the Sentencing Commission.” 18
U.S.C. § 3582(c)(2). District courts only possess this author-
ity when two conditions have been met. First, an amend-
ment to the Sentencing Guidelines must specifically
be listed as having retroactive effect; and second, the
amendment must lower the defendant’s guideline range.
All other cases are outside the congressional grant of
authority to district courts to modify sentences that
have already been imposed.
  Here, the district court properly found that it was
without jurisdiction to reduce Jackson’s sentence.
Jackson correctly notes that, under the amended Guide-
lines, later given retroactive effect, the penalties for
most crack cocaine drug offenses were reduced by two
levels. Nevertheless, the amendment does nothing to
lower Jackson’s guideline range because Jackson was
sentenced as a career offender and not under the
amended Guidelines.
  Jackson asserts, however, that his sentence can still
be modified if we consider events which have arisen
since the time of his initial sentencing. Jackson points
our that his career offender status depended on a
felony offense that was subsequently reduced to a mis-
demeanor. He also cites this Court’s holding in United
States v. Smith, 544 F.3d 781 (7th Cir. 2008), in which we
No. 08-3188                                               5

found that the crime of criminal recklessness no longer
qualifies as a violent felony. According to Jackson, these
developments entail that he is in reality not a career
offender and should therefore be eligible for the
same reduction as would one sentenced under the crack-
cocaine Guidelines.
  The government concedes, and we agree, that if Smith
had been decided prior to Jackson’s sentencing, he
would not have qualified as a career offender. The
problem for Jackson, of course, is that Smith was decided
after his sentencing. The guideline range that applied to
Jackson when he was sentenced was not lowered by the
Sentencing Commission, which is a prerequisite for a
district court to have authority to modify a sentence.
Jackson’s situation simply falls outside the limited ex-
ception providing a district court with jurisdiction to
modify a sentence.
  In an attempt to circumvent this unforgiving reality,
Jackson advances three theories under which he believes
his sentence could be retroactively amended. First, he
claims that as a result of United States v. Booker, 543 U.S.
220 (2005), the career offender Guidelines are merely
advisory and, therefore, the district court has the
authority to conduct a new hearing and re-sentence him
in accordance with the amended Guidelines. Second, he
argues that because “he no longer qualifies” as a career
offender, the district court could make limited findings
of fact as to his prior record and find that he is not a
career offender. Third, he contends that the district
court could simply apply the amended Guidelines to
6                                             No. 08-3188

the factual findings the court made at the time of
Jackson’s original sentencing, when the court found that
he was not a career offender, and re-sentence him ac-
cordingly.
  Although creative, these arguments are without merit
and can be disposed of in brief. First, although Booker
changed federal sentencing law, it did nothing to alter
Congress’ limited grant of authority to district courts to
modify sentences after they are imposed, which is
precisely what Jackson suggests the district court now
has authority to do. Second, the fact that Jackson’s prior
record would not now qualify him as a career offender
unfortunately does not change the fact that he was sen-
tenced as one. A district court cannot proceed under
the illusion that Jackson was sentenced under different
Guidelines than he actually was. Finally, a district court
is also without authority to ignore factual findings it
made in a precedential decision in favor of findings it
made in a vacated decision.
  Jackson seeks to use a Section 3582(c) motion as an
opportunity to challenge the appropriateness of the
original sentence; he cannot do so. The career offender
Guidelines have not been amended and, accordingly,
Jackson’s sentence falls outside the class of cases that
a district court has jurisdiction to modify.
  Because Jackson was not sentenced on the basis of a
crack cocaine quantity but instead under the Guidelines’
career offender provision, the district court properly
denied his request for a restorative application of the
amended Sentencing Guidelines.
No. 08-3188                                        7

  For the foregoing reasons, we A FFIRM the judgment
of the district court.




                       7-13-09